Name: 2005/172/EC: Council Decision of 28 February 2005 appointing a Netherlands member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2006-06-13; 2005-03-04

 4.3.2005 EN Official Journal of the European Union L 58/28 COUNCIL DECISION of 28 February 2005 appointing a Netherlands member of the Committee of the Regions (2005/172/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Netherlands Government, Whereas: (1) On 22 January 2002 the Council adopted a Decision appointing the members and alternate members of the Committee of the Regions (1). (2) A seat as a member of the Committee of the Regions has become vacant following the resignation of Mr G.A.A. VERKERK, notified to the Council on 6 October 2004, HAS DECIDED AS FOLLOWS: Sole Article Mr Pieter Theodoor VAN WOENSEL, Wethouder van Den Haag, is hereby appointed a member of the Committee of the Regions in place of Mr G.A.A. VERKERK for the remainder of his term of office, which runs until 25 January 2006. Done at Brussels, 28 February 2005. For the Council The President F. BODEN (1) OJ L 24, 26.1.2002, p. 38.